OFFICE QFTHEATTORNEY      GENERALOFTEXAS
                        AUSTIN




IIonorableFred !?rI.sman
Crti.nal District iittornep
Imlgviw, Tt3xlS
Dear Sir:                                 A




                                       t3apteab3x20, 1939 *
                                       pueations
                                       rqulre revF3-
                                       and 0anoelleU
fronorabieFred Erisna~.~,
                        p&a   S


    to aertain oil nnd @his ni.nin(-, leasehold es-
    tates (CoriprislnSwhat is comonly called
    th3 Seventh-ZQhths (7/3 riorklq interest),
    together wifh like interests in the personal
    property used end obtained in oonnoction
    therewith, all situated in Gregg County,
    Texf33,as follows:


         Buyer has heretof0.m examined nbstraata
    of title and ha& approved the t1tl.eto the
    property hereinabove contraotad for and this
    contraot 18 in noprise conditioned upon title.
         This sale ohall be Oonsumnated ln the Pol-
    hn~in& nayxtr and ~auassigment or assi@kents
    are to be exeouted by 3elter to i%Uy8l! as follom;
                      1.
          Buyor ia this daJTexecuting,and dellver-
    ing to Seller, oohte!q&%neously herewith, its
    ne&otiable prOmissOry note, payable to Seller's
    order, in the princi al ouxof SIX Z'CRCLRip   hED
    FIIWZ? TEOI?SfS:D  ($6%S,COO,CO) WLUBS,    due on
    or before Decc&m     31, l&O; provided that
    Buyer nay at any tint prior,to said date, pay
    said note in,wholc (Win     art, provided that
    no partial payment shall ii e ior less than l%enty
    (20~s)Pezcent of the whole. Said note ohall be
    payable at Dallas, ,Texas and shall bear inter-
    est at the rat.e of Plvo jr;$) reroent per 8Mum
    on al.1mounts Prom tkke to tine remaining uu-
    paid untilmturity;     principal.and interest
    pqt due shall bear intmwat at the rate of
    Ten (Us) jorcent per RMUEL, and said note
    sh4l.lprovide for the usual att~llt3f’S  roes  of
    J.,C$
        finprincipal and interest @hen due if Ool-
    lected by suit or placed b the hands of au
    attorney for ooll.ootion. The delivery of said
    noto is unqonaitional.
         AS and when the Frinaipal of said no%is
    p&l to soiler, seller shall execute and de-
    liver to &yer m oor;igmxt .or aasi~yment;Sin
    due and oustomry form, with covennuts of San-
    er& warranty, oovering the interestcsherein
 contracted to ba conveyed, or ouch I!os?tlou
“$&mw& as.lo re~~esectcd by 8~11 p:~>m+nts
on the pTfflCip&; Viz:

       Should Buyer, prior lo the 8uo data
0r soid note, p2y Senty (2&) Percent of
the prinoipal of said note, Seller skd.1~
thereUpGilexecute and tk?liVux to Buyer en
awdgmie3t covorinp,Twenty (ZO.2)Percent of
the interests in and to tha 011 cm6 gas r&n-
1~ leasehold estzt%3rardlperso~l p*ogrty
e&d equlpent thoraon or Used in oonncatlcm
therewith herein coritractadto be convey&;
and ih like mimer, upoa other and fustkk
pqments u;ronthe prinoip31 of sticLcz not.5by
Buyer, ~ssiggm6nt ehktll be omxutod and de-
livered f'orcorresponding portions of the
ixitorestsherein contracted to bs conveyed,
an.Iw&xi %ho,o;llire-zmomt ime on 6uiiBnote
has been pold at or b9fora”mtUpityi Seller
8r4911exocute'nn8 &3&w      to Euyor an ass&-g+
mati covori.~ all thcltportion or"the inter-
ests heroin contracteiito be convey& not
hrretofore conveyed‘
      kny’and all suoh’irssiqmecf;sshall
&?rbtb$&;he oil and HUE leaseho~dc  by metes
          .
      hs anti when ~ssi~mnt   or nsslg!mmts
ere sxQcuteE by S&or    to 3uyer herfmtier,
kytw shall be enti,tl.e& to recoifa thcrecfte??
fro3 tha Pipeline coqmuy t&k-q the oil frcm
w&-l leeso tha interest in the oil runs oor-
rfx3_condingto the interests comeyoii In such
aosi~ment or r;asigmznt::,ckuri Seller ~531
Bxooute, in coimection with such’aesit:nxent,
necessary trmsfer orders to cTfoctunt3 tiflt-
pwposFt.
      Subject to the foregoint;movisions,
tha oil runs from 2% interusts heretil,con-
trnctad to ba conveyed shli!Zl    continue t&be
rw.Jto G~f~,~2\~rif,y';:F~cy~J
                          011,c():Y;i;;'(,~
                                         cp TZ-G (
and.it shall at all tkies be entitle& to re-
coiV6 ]JrOOW3dS Of Oil ?3.%l fI’03 Cdl Of S,aid
~cnorcb3.eProd


    interests not actu~lly~aasic,ned and conveyed
    by it CO '3u.y%r. Frovide&, ho??cver,that all
    got ammts     a0 receive@ by SfAle~er
                                        from pro-
    ceeds of oil.run froxthe interests horein
    colrt;rzotedto bt?convuyod, or any part thereof,
    up to the date of mturity of said note;shtil
    be credited upon sold noto ur;dthe amu&     there-
    of shall ba J?FOtmto r~ducad to the extent of
    such nat proceeds reoeived by Seller, fros und
    aftcr the dnto   of this contract, the s&~e belq
    tppliod first tD the pqment of itltorast.cnd
    thea to the paymnt of-principal.
         !?uyorhas thin day purohased Zrom Seller
    certa.in,intereatsin the above described'oil
    unb g.28leasehold estatos under the tori3 of
    thnt certain aEreemant botmmn SelSzr ucG Wr0r
    OS iky 13, 1039, which Interests so gurchnsod
    3re not covora? Jj this Codxsct, and by rirtuo
    of such purchase, and )md6r this contract,
    Buyer shall be etotitlodto esaume forthwith
    the actual physical possession, cmep,f?nentand
    operation of the entire oil and cas leasehold
    cstatos above dosoxibo?,,mder the tams and
    provicforis32 that ceittain0peretinC cgroezmlt
    this day md.e md mtered into by and bctxeen
    Buyer 69 fO;'~l,~!?O~'~'
                        auc SOllO~ as 'Mo::!-olm~:X-
    TOp , and be entitled to'retaln and hold such
    p0~~386i0n,   SIEW~WM~~~   ma   0p3r~i.ion   UILU~   de-
    fnult shall be mde in gqment of the note
    horoinabovs provided for, but in event of any
    Such ciefaultCellar shall be irmadiately en-
    ti'cledand without notiue to ret&o the physii-
    9x1 ponseosion, rama~enent and operation of saicl
    property md shall.thereafter have the rkht
    to r~wqrs and opesete saze without prejudice,
    of course, to the oimoyship by Buyer of the in-
    terests in said oil ana ~3s leaseholds hemto-
    Pore aosl,ymd onciconvovridto Euyer.
         It is oxpx~ssly tmderetood and aEracd
    that all expenses of ~evelqxe~t cinaoneration
    On nub3 property and &I. tnxoo (other Zhc2.nin-
    COIiCta~ds) in CO~~CO~~,OZI
                              th,eveWithSKIM slid
    uftcr thg &to of this contract, to bs borae
    57 Buyer anC by Seller respectively, in pro-
portion to the raspectlve interests of each
in sold oil ana (.,G:.ES
                    Ilirll~~
                           1ec:aeboldestotcs
in accordcnoo nith sf~idE~OW mntloned opr-
atins agraazont batvmn Suycr aEd fellor of
thla date. *
      In the event of befault by ??uyerin the
 payment of any portlon of the note freminobove
 provtded fo2, at naturity, al;?.
                                fntorcst and
ri@t of auyer in that portion of the i&or-
 esttzMreln contracted to ba comwjted~ wb5ch
 have sot theretoTore keen already pohc for
:wnd assigned and oonveyea to myc~, shall at
 Seller's optkon forthw5th and ipso facto
cease+and tar&ate    and the s%e shall'rcnaia
vested in Seller free m.d clear of al1 olalm
of Super; and Euysr shall reaain liable to
Seller upor)said note to the extent ~ofJthe un-
paid batance thereof as Liquidated dam&os.
Theoept5+above    #?on to seller 8bal.Lbe cumu
lativc (138.not exclusive, and 5s intended to
provide a re?edy in addition and wftbout pre-
jud5oe to all other remdies to vii&h Seller
my be 1awWLly entitled.
     ‘i'his
          a~reemnt 5s heseby redo etfeot5ve
as of 7:00 o'clook h.&..oc'
                          the data first
hereinabove writteni
    'This agreement shall be binding upon end
shall inure to the benefit of the respective
parties hereto, and their res>cctive halrc
end   as3i~s.




     ArtiUlQ 7047-Z, twpra, reQds9, 5n part, as fol.lo:Ysr
               L
     " (5) ~kcept aa 4lercin OthClW.7iSb aravid-
cd there is hereby levied and uaeessadi'atar
o!:Ten (lO$) Centa on each One IIundred ($XJCJ.OO)
I:olhrn or fraction thereof, over the first Wo
EuIldrcd(~;Z~OO,OC) Collars, on 213.ilOtcS 2xlmB
0hliCationn     ficcured   by   chatC01   wrtgs~jos,   de0d
     0P trust, mech~M22-ra lian oohtract, vendor's
     lien, cocditfons2.salts contract and aLZ
     iuetruiient~eof u.si9ilzr n:::tsze
                                      vhich?Ze
     Tiled or rac?%??dw        ofL.icoof the County
     Clerk under the Registration Lexz of this
             -ovlded that no tar shall be lev‘iod
     stntw ; 1'2
     on fitstruzchtasecuring ah mount of Wo Eun-
     drcd ($CO.CO) Oo11ars, or less, After tha
     efrective date of thin Act, oxce$itas herein-
     after provided, no such lnstru?xmt shall bo
     fma or recorded by eay County Clerk ih this
     St&e witi1 thwre’h~s been affixed to such
     5natrumht stamps in ucoordahce vriththe pro-
     visions 0P this seofion; * * *n
          It appears Prom the imtruzent in qua&ion that
tho vendor has r,ctzinea legal title until the not8 i@vwn
for the purchase price has been paid. lt 'alsoappears
thstthe vendee i-m been.gLves possaseioa or all the pro-
party lnvolvcd ti the c0ntraot-of eale, Sinoe,tha note
1s fully neE;otiableand the dolivory of smm bciug abso-
lutely v.nao~~itiona.1,‘we com?l.udethat the vmdor reserved
the legal title solely as aeourlty for the pnymnt of the
note.
          In Judd v. l?ie@ (Ark,) 2F5 S. W. 370';.
                                                 itwae
held that the sffect of a 602miot for the sale and pur.
chase of real estate vfherevendee had been given posISe.:sion,
ma to m&e the purchaser the equitable ouincrand the ven--
dor mortgagee for the unpaid puP2haGe money.
           FFe quuotofrom 66 Corpus Juris 708 as fol2ows:
          *It has been said that the relstion of
     the vendor and purchaoer uhder a contract for
     the sole of land is n~+lagous to.,or substantially
     that of m0rtga~or and mortGagee,'and that the
     effect of a s&a3   Einapurchase c0ntrnct is ta
     create a iaortgugein favor of the vanGor to
     6couxe pame+    of the purchase mone3,V'
                                Rlum, 56 n?r::s6 holds
          Rogers v, Leon aud'~I3.
that a vcmlor, under a bond for title, has GvCI1~orfS
lion for thr:unpaid purctise mncy.   A bond for SZtle 16
the ume thinc,as an ezccutory coctract to sol.1, 43 Tex.
ZUr. 51,
         YCn aa ereautory oontrc~atfox- the snlo of
    red ostnto, equity treats the vendor ziti the
                              ana tha purc!mmr as
    tril=tcoof the jlurc!1sser,
    the~trustco of tke purchc;senonoy for the wxi-
    aor." hpin la the sQ.?r,eOPSQ it is sinid: "i'a
    such a contrnct, the rendor, upon default mado
    by the vendee, my treat the contract ~1srrzl
    ordincr~ real ostnte mrteege, and foraclose
    it ES such."
          We me of the opinion that the fnstmment 3x1
question come$.within the provisions of krticlo 70472,
supm.   It nccessarf3.yfollows that rcu-onuestmtp3 must
be.a:tixob to mid lmtruzent nnd amcelled in order far
scze to be filed in thb offL.w of t6a County Clerk w&r
p~ovlsions of the re@strLcti'onlam..